                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


HOWARD MONIZ,                                   2:20-CV-12705

                 Plaintiff,
                                                 JUDGMENT
      v.

MICHAEL A. WEIPERT, et al.,

                 Defendant.


     The above-entitled matter having come before the Court on a civil
rights complaint brought pursuant to 42 U.S.C. § 1983, the Honorable

Terrence G. Berg, United States District Judge, presiding, and in

accordance with the Opinion and Order entered on this date;
     IT IS ORDERED AND ADJUDGED that the civil rights

complaint is DISMISSED WITH PREJUDICE.

SO ORDERED.


Dated: April 30, 2021         s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                   1
